Case: 20-1686    Document: 49    Page: 1     Filed: 10/29/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  JOSEPH P. VALLES,
                      Petitioner

                            v.

                DEPARTMENT OF STATE,
                        Respondent
                  ______________________

                        2020-1686
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DE-0752-19-0297-I-2.
                 ______________________

                 Decided: October 29, 2021
                  ______________________

    CHRISTOPHER R. LANDRIGAN, Brownell Landrigan, PC,
 Washington, DC, argued for petitioner.

     IGOR HELMAN, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, argued for respondent. Also represented by BRIAN M.
 BOYNTON, MARTIN F. HOCKEY, JR., TARA K. HOGAN.
                  ______________________

       Before DYK, LINN, and CHEN, Circuit Judges.
 DYK, Circuit Judge.
Case: 20-1686    Document: 49      Page: 2    Filed: 10/29/2021




 2                                            VALLES   v. STATE



     Joseph Valles appeals the final decision of the Merit
 Systems Protection Board (“Board”) affirming his removal
 from employment with the United States Department of
 State (“agency”). We affirm.
                      BACKGROUND
      Mr. Valles began working for the Department of State
 as a passport specialist in 2011 in Tucson, Arizona. In
 March 2013, Mr. Valles transferred to the Colorado Pass-
 port Agency in the Bureau of Consular Affairs. In October
 2016, Mr. Valles served a three-day suspension for charges
 of improper personal conduct regarding inappropriate sex-
 ual and political comments made to co-workers and cus-
 tomers. In March 2018, Mr. Valles served a five-day
 suspension for charges of failure to follow instructions and
 failure to protect personally identifiable information. In
 February 2019, Mr. Valles received a performance ap-
 praisal of “Fully Successful” for his work as a passport spe-
 cialist in Colorado during calendar year 2018
 (“evaluation”).
      Notwithstanding the fully successful evaluation, in
 March 2019, the agency proposed Mr. Valles’ removal
 based on four charges from eighteen specifications dating
 between July 2018 and February 2019. Some but not all of
 the alleged conduct occurred during the 2018 evaluation
 period. The first charge (“Charge One”) was failure to fol-
 low instructions, based on eleven specifications regarding
 Mr. Valles’ failure to properly move along applications and
 provide text updates. The second charge was failure to pro-
 tect personally identifiable information based on one spec-
 ification regarding Mr. Valles leaving a passport
 application on a photocopier. The third charge was failure
 to follow policy based on five specifications regarding Mr.
 Valles’ handling of passport fees, not maintaining control
 over applications, and leaving his adjudication stamp un-
 secured. The fourth charge was improper personal conduct
 based on Mr. Valles drinking from a wine glass at his
Case: 20-1686        Document: 49   Page: 3   Filed: 10/29/2021




 VALLES   v. STATE                                           3



 workstation in the public counter. The agency removed
 Mr. Valles from his position effective May 7, 2019.
     Mr. Valles appealed to the Board. After a hearing, in a
 January 6, 2020, initial decision, the administrative judge
 (“AJ”) determined that the agency proved all the charges.
     The AJ further determined that the agency established
 a nexus between the proven misconduct and the agency’s
 ability to carry out its mission because all the misconduct
 occurred at work. Finally, the AJ reviewed the appropri-
 ateness of removing Mr. Valles from service as a penalty.
 The AJ determined that the agency properly considered all
 the relevant Douglas factors, 1 including the repeated na-
 ture and seriousness of the misconduct, Mr. Valles’ prior
 discipline, his seven years of federal service and job perfor-
 mance, the consistency of the penalty with similar cases,
 and the lack of rehabilitation potential on Mr. Valles’ part.
 The AJ upheld the removal penalty as reasonable.
     Mr. Valles did not seek review by the full Board. The
 AJ’s initial decision became the final decision of the Board.
 Mr. Valles petitioned for review by this court. We have ju-
 risdiction under 28 U.S.C. § 1295(a)(9).
                          DISCUSSION
     Our review of Board decisions is limited by statute.
 We are permitted to set aside a Board decision only if we
 find that it is:
     (1) arbitrary, capricious, an abuse of discretion, or
     otherwise not in accordance with law;
     (2) obtained without procedures required by law,
     rule, or regulation having been followed; or
     (3) unsupported by substantial evidence.



     1    Douglas v. Veterans Admin., 5 M.S.P.B. 313 (1981).
Case: 20-1686     Document: 49     Page: 4    Filed: 10/29/2021




 4                                             VALLES   v. STATE



 5 U.S.C. § 7703(c).
                       I.     Charge One
     Mr. Valles argues that the Board erred in disregarding
 the “Fully Successful” evaluation because the evaluation
 rebuts Charge One. 2 On Charge One, the Board rejected
 Mr. Valles’ argument that the evaluation undermined the
 agency’s proof, found no inconsistency between the evalua-
 tion and the charge, and instead credited “management’s
 conclusion that [Mr. Valles’] misbehavior presented an is-
 sue of misconduct more than performance” and “manage-
 ment’s distinction that performance involves an employee
 who ‘can’t do,’ while misconduct involves an employee who
 ‘won’t do’.” JA 17.
      We agree with Mr. Valles that the Board should have
 considered the evaluation. Issues of misconduct and per-
 formance may overlap. In this case, the agency’s employee
 appraisal form itself demonstrates that following instruc-
 tions can fall within this area of overlap: one performance
 requirement is that an employee “[f]ollows passport ser-
 vices procedures and directives related to the adjudication



     2   In support of his argument, Mr. Valles cites to
 Moretz v. Department of the Treasury, 19 M.S.P.R. 376, 378
 (1984), for the proposition that “a successful performance
 rating rebuts a charge of failing to meet the standards of a
 position.” Appellant’s Opening Br. 37. However, in Moretz,
 the agency relied on the evaluation to establish below
 standard performance. 19 M.S.P.R. at 378. The Board
 merely determined that a work evaluation could not sus-
 tain a charge of failing to meet the standards of the position
 because the specifications were based on “scores connoting
 less than fully satisfactory, but not entirely unsatisfactory,
 work performance.” Id. Here, the deciding official did not
 rely on the evaluation to establish unsatisfactory perfor-
 mance.
Case: 20-1686        Document: 49   Page: 5   Filed: 10/29/2021




 VALLES   v. STATE                                          5



 of a passport application.” JA 182. At oral argument, the
 government admitted that the evaluation covers following
 instructions. See Oral Arg. at 14:20–15:06, http://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=20-
 1686_08312021.mp3. Under these circumstances, the eval-
 uation was clearly relevant, and the Board was obligated
 to consider it. In so holding, we do not suggest that the
 existence of a fully successful performance evaluation bars
 discipline for matters covered by the evaluation, but
 merely that the evaluation must be considered in making
 the determination.
      However, we also conclude that, in the circumstances
 of this case, the Board’s disregard of the evaluation was not
 reversible error. As an appellate court, we are obligated to
 apply the rule of harmless error, examining the record
 “without regard to errors or defects which do not affect the
 substantial rights of the parties.” 28 U.S.C. § 2111. See,
 e.g., Shinseki v. Sanders, 556 U.S. 396, 411 (2009); Boss v.
 Dep’t of Homeland Sec., 908 F.3d 1278, 1282–83 (Fed. Cir.
 2018); Giove v. Dep’t of Transp., 230 F.3d 1333, 1338–39
 (Fed. Cir. 2000). Although the test for harmful error can
 be complex, we think that, in the circumstances of this
 case, Mr. Valles must show a “likelihood that the result
 would have been different.” Sanders, 556 U.S. at 411.
      Mr. Valles bears the burden of establishing harmful er-
 ror. Id. at 409–10 (party appealing an administrative de-
 cision bears the burden of establishing harmful error); see
 also Palmer v. Hoffman, 318 U.S. 109, 116 (1943) (“He who
 seeks to have a judgment set aside because of an erroneous
 ruling carries the burden of showing that prejudice re-
 sulted.”).
     Here, Mr. Valles has not shown that the consideration
 of the evaluation would likely lead to a different result on
 Charge One. He did not dispute at the agency or the Board
 that any of the events underlying the specifications oc-
 curred. Mr. Valles held onto completed applications for
Case: 20-1686         Document: 49   Page: 6   Filed: 10/29/2021




 6                                             VALLES   v. STATE



 three days before passing them along to his supervisor de-
 spite being told to move them along “as soon as possible” to
 limit delays (Specifications 1–4), provided an inaccurate or
 untimely text update on an application (Specification 5),
 misplaced applications (Specification 6), held off on work-
 ing on an application for a day despite being told to do so
 promptly (Specification 7), and passed along incomplete
 batches of applications to his supervisor that were not
 ready for review (Specifications 8–11). Furthermore, five
 of the eleven specifications in Charge One took place in
 2019, after the evaluation period, and thus could not be re-
 butted by the evaluation.
    Under these circumstances, Mr. Valles has not shown
 harmful error with respect to the proof of Charge One.
                II.      The Penalty Determination
     Penalty determinations must be reasonable based on
 an analysis of the relevant factors set forth in Douglas, 5
 M.S.P.B. at 331–32. “[A]n appropriate penalty must reflect
 a responsible balancing of the relevant factors.” Connor v.
 Dep’t of Veterans Affs., 8 F.4th 1319, 1324–25 (Fed. Cir.
 2021) (internal quotation marks and citations omitted).
 One such factor is the “nature and seriousness of the of-
 fense.” Douglas, 5 M.S.P.B. at 332. “The choice of penalty
 is committed to the sound discretion of the employing
 agency and will not be overturned unless the agency’s
 choice of penalty is wholly unwarranted in light of all the
 relevant factors.” Guise v. Dep’t of Just., 330 F.3d 1376,
 1382 (Fed. Cir. 2003) (citing Lachance v. Devall, 178 F.3d
 1246, 1251 (Fed. Cir. 1999)).
     Mr. Valles argues on appeal that the evaluation pro-
 vides a “dispositive” and “comprehensive assessment of the
 seriousness of the alleged misconduct.” Appellant’s Open-
 ing Br. 57. Mr. Valles is correct that his fully successful
 rating is relevant to the seriousness of the offenses insofar
 as the offenses occurred during the evaluation period. The
 Board did not discuss the evaluation in relation to the
Case: 20-1686        Document: 49   Page: 7   Filed: 10/29/2021




 VALLES   v. STATE                                          7



 penalty, though it did cite the agency’s decision letter
 which “took into account [Mr. Valles’] seven years of federal
 service and job performance.” JA 25. However, here
 again, Mr. Valles has not shown harmful error even if we
 assume that the Board erroneously failed to consider the
 evaluation in connection with the penalty.
     First, even if the Board did not consider the evaluation,
 the deciding official did consider it. In a thorough analysis
 of the Douglas factors, the deciding official expressly
 weighed Mr. Valles’ evaluation and past work record
 among other mitigating factors. The deciding official con-
 sidered whether alternative sanctions might be appropri-
 ate, and ultimately decided that “any lesser or alternative
 sanction [than removal] would be ineffective to stress upon
 [Mr. Valles] the importance of following management’s in-
 structions to avoid potential harm to our U.S. citizen cus-
 tomers and ensure the efficient operations of the Colorado
 Passport Agency.” JA 75. The fact that the deciding official
 admitted that he did not read part of the narrative sum-
 mary portion of the evaluation does not alter the fact that
 the gist of the evaluation was considered.
     Second, consideration of the evaluation was not likely
 to alter the Board’s conclusion that the penalty was reason-
 able. Even if the evaluation suggested that the 2018 events
 in Charge One were not serious in and of themselves, 3 the
 failure to follow instructions is undoubtedly a serious mat-
 ter when it occurs repeatedly over a prolonged period. In


     3   Mr. Valles also argues that the penalty is unrea-
 sonable due to the commonplace nature of his errors.
 There was no evidence in the record to show that it was
 commonplace for employees to make errors to the extent
 that Mr. Valles did. The Board credited testimony that
 “what distinguished [Mr. Valles] was the frequency of his
 misconduct, in contrast to his colleagues who would change
 course after limited guidance or discipline.” JA 11 n.9.
Case: 20-1686     Document: 49      Page: 8    Filed: 10/29/2021




 8                                             VALLES   v. STATE



 affirming the reasonableness of the agency’s penalty, the
 Board “found [the deciding official’s] testimony highly cred-
 ible . . . about the seriousness and repetitive nature of the
 misconduct.” JA 25. In the decision letter, the deciding
 official cited “the repetitive nature of [Mr. Valles’] miscon-
 duct” and his “history of consistently ignoring management
 instructions” in determining that removal was a reasona-
 ble penalty. JA 73, 75. The Board found that the agency’s
 decision letter “meticulously addressed all of the pertinent
 Douglas factors, including the nature and seriousness of
 the misconduct, its repeated nature, and its relationship to
 [Mr. Valles’] duties.” JA 25. The Board found that the let-
 ter “expressly took into account that [Mr. Valles] was
 clearly on notice of management’s expectations, in part
 based on [his] prior discipline,” and also “took into account
 [Mr. Valles’] seven years of federal service and job perfor-
 mance.” Id.
      The prior discipline concerned the suspension of Mr.
 Valles in early 2018, in part for a charge of failure to follow
 instructions. For this earlier charge, Mr. Valles admitted
 his failure to follow instructions regarding the underlying
 specifications. Those specifications resemble the ones at
 issue in Charge One; they involved Mr. Valles keeping ac-
 tive cases in his work-in-progress box for too long, failing
 to provide appropriate and complete text updates on appli-
 cations, and stamping or signing applications that were not
 fully approvable. Five of the eleven specifications of
 Charge One took place in 2019, after the evaluation period.
 Given the repetitive nature of the conduct and the deciding
 official’s reliance on this conduct, consideration of the eval-
 uation was not shown to be likely to change the Board’s
 determination of reasonableness.
     We conclude that Mr. Valles has not established that
 there was harmful error with respect to the penalty deter-
 mination.
Case: 20-1686        Document: 49    Page: 9    Filed: 10/29/2021




 VALLES   v. STATE                                            9



                         III.    Other Issues
     Additionally, Mr. Valles argues that the Board relied
 on hearsay statements to support its findings on the charge
 of failure to follow policy. But the Board is permitted to
 consider hearsay evidence. Kewley v. Dep’t of Health & Hu-
 man Servs., 153 F.3d 1357, 1364 (Fed. Cir. 1998) (“It has
 long been settled, however, that hearsay evidence may be
 used in Board proceedings and may be accepted as prepon-
 derant evidence even without corroboration if, to a reason-
 able mind, the circumstances are such as to lend it
 credence.”). Mr. Valles also challenges the charge that he
 “displayed improper personal conduct when [he] drank
 from a wineglass while at [his] workstation in the public
 counter area.” JA 23. Even though Mr. Valles claimed to
 be drinking only water from the wineglass, he did not dis-
 pute that his actions were in full view of the public. Id. Mr.
 Valles’ claim that he placed the wineglass behind the coun-
 ter out of sight is unavailing because it does nothing to re-
 fute the allegation that when he drank water from it, he
 would have been in view of the public.
     We have considered the remainder of Mr. Valles’ con-
 tentions and find them to be without merit. The Board’s
 decision was supported by substantial evidence.
                          AFFIRMED
                                COSTS
 No costs.